UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-6936


KENNETH TRIVETT,

                Plaintiff - Appellant,

          v.

CORRECTIONS OFFICER DIAZ; UNITED STATES OF AMERICA,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.  James C. Dever III,
District Judge. (5:08-ct-03103-D)


Submitted:   January 20, 2011             Decided:   February 14, 2011


Before NIEMEYER and     GREGORY,   Circuit   Judges,   and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Kenneth Trivett, Appellant Pro Se. Christina Ann Kelley, BUREAU
OF PRISONS, Butner, North Carolina; Rudolf A. Renfer, Jr.,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Kenneth   Trivett   appeals     the    district   court’s   order

denying relief on his complaint filed pursuant to Bivens v. Six

Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388

(1971), and under the Federal Tort Claims Act.           We have reviewed

the record and find no reversible error.           Accordingly, we affirm

for the reasons stated by the district court.            Trivett v. Diaz,

No.   5:08-ct-03103-D   (E.D.N.C.   June    24,    2010).     We    deny   the

motion   to   appoint   counsel   and    dispense    with    oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                    AFFIRMED




                                    2